The opinion of the court was delivered by
Miller, J.
The questions determined by the Court of Appeals arose with reference to the title of the plaintiff’s assignor; the prescription applicable to the action; whether the judgment for the property in a petitory action was res judicata, concluding the owner’s subsequent suit for revenues.; and whether the possessor, under a tax title decreed void, was liable for rents recognized by the judgment to exist from the time the possessor was sued by the owner for the property. I can see nothing in the determination of these questions by the Court of Appeals to call for the writ of certiorari not given to clothe this court with appellate jurisdiction, but to issue *999only in exceptional cages mainly to secure uniformity of jurisprudence. The other ground, substantially, that the Court of Appeals has not given effect to Art. 210 of the Oonsitution, or to the decision of this court in Bristol vs. Murff, 49 An. 357, I have examined. It was no part of Art. 210 of the Constitution, in so far as it bears on the question in this ease, to do more than require the refunding to the purchaser in the instances specified in the article of the price paid by him at the tax sale. Neither the article nor our decision modified or affected in any manner the purchaser’s liability for rents, .a question to be determined by the law irrespective of Art. 210 of the -Constitution. I see no basis to issue the writ.